WHICHARD, Judge.
Defendant assigns error to the court’s denial of his motion to strike certain unresponsive testimony of the prosecuting witness which indicated that defendant had threatened him on a previous occasion. The district attorney asked the prosecuting witness, Dahl, the following question: “Did you have anymore conversation with [defendant] there?” The witness replied: “Yes. A little bit later he pulled a knife on me.” Defendant’s motion to strike the answer was denied. The witness was then asked: “How did that *90happen, Mr. Dahl?” The witness responded: “In our conversation he said ‘don’t fuck with me or I’ll kill you.’ ” Defendant’s motion to strike was again denied.
Defendant contends the court erred in refusing to grant his motion to strike this testimony because (1) it was unresponsive; and (2) it was irrelevant and inadmissible, tending to show that defendant had committed two additional crimes, assault and communicating a threat, for which he was not on trial. As to the issue of responsiveness, in State v. Ferguson, 280 N.C. 95, 98, 185 S.E. 2d 119, 122 (1971), we find the following:
Whether an answer is responsive to a question is not the ultimate test on a motion to strike. If an unresponsive answer produces irrelevant facts, they may and should be stricken and withdrawn from the jury. However, if the answers bring forth relevant facts, they are nonetheless admissible because they are not specifically asked for or go beyond the scope of the question.
Thus, if the answers given brought forth facts which were relevant for any purpose, the court did not err in declining to strike them for unresponsiveness. As to the issue of relevancy, in State v. Humphrey, 283 N.C. 570, 572, 196 S.E. 2d 516, 518 cert. denied 414 U.S. 1042 (1973), we find the following:
The general rule in North Carolina is that the State may not offer proof of another crime independent of and distinct from the crime for which defendant is being prosecuted even though the separate offense is of the same nature as the charged crime. [Citations omitted.] However, such evidence is competent to show ‘the quo animo, intent, design, guilty knowledge, or scienter, or to make out the res gestae, or to exhibit a chain of circumstances in respect of the matter on trial, when such crimes are so connected with the offense charged as to throw light upon one or more of these questions.
See also State v. Wilborn, 23 N.C. App. 99, 208 S.E. 2d 232 (1974). We find the challenged evidence relevant and competent to show defendant’s quo animo, or state of mind or motive toward the victim Dahl at a time sufficiently proximate to commission of the offense with which defendant was charged to be relevant and thus to permit its consideration by the jury. It follows that the court did not err in refusing to grant defendant’s motion to strike.
*91Defendant further assigns error to the court’s failure to allow defense counsel to examine the written statement of the witness Dahl, “since that statement may have contained matters that were contradictory to his in-court testimony and could have been used to impeach him.” The written statement in question was given by Dahl to a special agent with the Naval Investigative Service two days subsequent to the assault upon Dahl by defendant. The trial court, in response to the request of defense counsel, viewed the statement in camera and determined that it did not contain any matter that might be used to impeach Dahl on cross examination. The court ordered the statement sealed and made part of the record, and defendant requests that we review the sealed statement to “determine if the statement is favorable in any respect to the Defendant and is material to the issue of the Defendant’s guilt.” We have examined the statement, and we find that it comports in all material particulars to the witness’ testimony at trial. We find no basis in the statement for a determination that failure to disclose the statement to defense counsel resulted in the suppression of evidence which could have been favorable to the defendant. Brady v. Maryland, 373 U.S. 83, 10 L.Ed. 2d 215, 83 S.Ct. 1194 (1963). This assignment of error is overruled.
Defendant finally assigns error to the admission of a statement written by the witness Robert Probeck on the day he was arrested and charged with the murder of Susan Kwiecien. The basis of his complaint is that the district attorney had failed to disclose this evidence prior to trial in response to defendant’s discovery request, and that this failure constituted a violation of G.S. 15A-903(b)(1), which provides: “Upon motion of a defendant, the court must order the prosecutor: (1) to permit the defendant to inspect and copy or photograph any written or recorded statement of a codefendant which the State intends to offer in evidence at their joint trial . . . .” (Emphasis supplied.) Nothing in the record indicates that defendant and Probeck were tried in a “joint trial” or that the State ever intended so to try them. Pro-beck entered a plea of guilty to being an accessory after the fact to the murder of Susan Kwiecien. He is not a party defendant in this case wherein defendant was indicted for assault on Michael Dahl. Except as provided by G.S. 15A-903 relating to statements by defendants and codefendants, pre-trial disclosure of statements *92made by witnesses for the State is not required by the Criminal Procedure Act. G.S. 15A-904; State v. Abernathy, 295 N.C. 147, 156, 244 S.E. 2d 373, 379-380 (1978); State v. Hardy, 293 N.C. 105, 123-125, 235 S.E. 2d 828, 839-840 (1977). Further, the exclusionary sanction imposed by the Criminal Procedure Act for failure to comply with discovery orders is permissive rather than mandatory. The Act provides that the court “may . . . [prohibit the party from introducing evidence not disclosed . . . .” G.S. 15A-910(3). (Emphasis supplied.) Finally, we note that the statement was introduced for corroborative purposes only. The essential contents of the statement were already before the jury as a result of Probeck’s testimony. Consequently, even if we were to find that it was error to admit the statement, we do not believe “there is a reasonable possibility that, had the error in question not been committed, a different result would have been reached . ... " G.S. 15A-1443. Defendant thus has failed to sustain his burden of showing prejudice.
No error.
Judges MARTIN (Robert M.) and BECTON concur.